The Attorney                 General      of Texas
                                                 May 2,     1979

MARK WHITE
Attorney General


                         Honorable Wilson R. Speir, Director        Opinion   NO.   MI+16
                         Texas Department of Public Safety
                         5905 N. Lamar Boulevard                    Re: Whether      defensive    driving
                         Austin, Texas 70773                        and similar courses are ITqUired to
                                                                    be licensed under article 4413(29c),
                                                                    V.T.C.S.

                         Dear Colonel Speir:

                   160        ‘. You have requested our opinion regarding the licensing of commercial
                         driver-train&.‘schools    and instructors. You ask whether article 4413(29C),
                         V.T.C.S., requires the Department of. Public Safety to license courses in
                         driver-training   which izonsist only of remedial classroom instruction. E
123win. suite610         art. 67Old, S 143A. Article 4413(29c) provides in part:
Hornton.
       TX.-nom
7W22847Ol                           Section 1.

                                       (a) ‘Commercial driver-training school’ or ‘school’
                                     means any enterprise conducted by an individual,
                                    association,    ,partnership, or corporation,   for the
                                    education and training of persons, either practically
                                    or theoretically,    or boa. to operate or drive motor
                                    vehicles and charging a consideration or tuition for
                                    such services.

                                      . ...
z-xlMain
       Plan.suite400
SanAnmtl+n.
         TX.7szes
51~191                                 Sec. 2. No person, firm, association, partnership,
                                    or corporation shall operate a commercial driver-
                                    training school after January I, 1968, unless a license
AnEqualoppmunity,                   as a commercial       driver-training school has been
*“irm*tiYd
        Action
             Efql(oyar              secured from the Texas Department of Public Safety,
                                    provided that training or classes conducted           by
                                    colleges, universities, high schools, and junior high
                                    schools for regularly enrolled students as a part of
                                    the normal program for such institutions shall be
                                    exempt.




                                                     p.    46
 Honorable Wilson E. Speir    -    Page Two        (I%+16)



We believe that the Ianguage of the statute is clear. Regardless of the remedial nature or
the absence of vehicular use in the classroom instruction, no enterprise which charges a
fee may conduct driver-training    education “either practically or theoreticallv” without
securing a license from the deparlment.

         You also ask if lhe department can establish different calegories of licenses and
waive the issuance requirement for schools designed to provide classrcom instruction only.
Section 4 provides that Tblefore the Department of Public Safety shall issue such license,
 the person, firm, association, partnership, or corporation shall” execute a bond and
 maintain motor vehicle liability insurance.    See Ins. Code S 5.01. Once the license is
 issued the licensee is permitted to use motor vehicles in the driving,instruction.  There is
no provision in the statute for those entities which do not use vehicles in their instruction
to be exempted from the bond and insurance requirement of section 4. There is only one
category of license, and since that license permits the use of a motor vehicle, we believe
we are bound by the literal. language of the statute which prohibits licensing unless
liability insurance is mainlamed.

       You as;k whether the department may by regulation construe the term “consideration
or tuition” as used in s&lion I(a). The department has general .rule-making authority.
articles 4413(4! and 4413(29c), section (4#d), V.T.C.S., and thus we believe the department
has the authority to issue reasonable rules construing vconsideration or tuition.” Gerst v.
Oak Cliff Savings and Loan Ass’n, 432 S.W.2d 702 (Tex. 1966); see Attorney General
Opinion M-682 (1970). The critical factor in determining whether cgency         has exceeded
its rule-making powers is that the regulation must be in harmony with the general
objectives of the statute.  Jefco v. Lewis, 520 S.W.2d 915 (Tex. Civ. App. - Austin 1975.
writ refu n.r.e.).

                                       SUMMARY

           Enterprises offering classroom driving instruction for a fee must be
           licensed by the Department of Public Safety as per article
           4413(29c), V.T.C.S.

                                       ‘A*



                                               MARK     WHITE
                                               Attorney General of Texas

JOHN W. FAINTER. JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Assistant Attorney General




                                        D.    47
Honorable Wilson E. Bpeir   -   Page Three        (‘4w-16)



APPROVED:
OPINIO?l COMMlTTEE

C. Robert Heath, Chairman
David B. Brooks
Rick Gilpin      .~
Renea Hicks
Charles J. Maddox, Jr.
William G Reid
Bruce Youngblood




                                             p.    48